Title: From James Madison to William Pinkney, 9 September 1808
From: Madison, James
To: Pinkney, William



private
Dear Sir
Montpellier Sepr. 9. 1808

Having written from my home in Virginia the official letter of this date, I have been less full than I might have been with all your letters in the affair by me.  The case may be the same with this private one.
Your letter of the 29. June flatters our expectation much, from the return of the St. Michael.  The success with which the opponents of the administration, have misrepresented the causes and character of the Embargo will appear from the contents of the news papers now forwarded.  Nothing will so effectually demolish the calumnies as the effect of that measure in bringing about a repeal of the B. orders in Council.  You will observe that great triumph has been felt by the Party here, at the Speech of Mr. Canning on the 24th. of June; calculated not more to make the people of G. B. believe that this Country was silenced or satisfied, than the people of this Country that the administration had been grossly negligent or insidious.  How could Mr. C. say that the Gov’t here was content with the mission of Rose as an effective atonemt., when the contrary was solemnly stated by itself?  How could he say that several messengers from the U. S. thro’ France, had arrived with dispatches in Engd. when the assertion could not at that time be true of more than a single messenger?  Above all, how could he say with marked deliberation & positiveness, that subsequent to the return of Mr. Rose, no communication, remonstrance or complaint, had been recd. from the Govt. of the U. S. when it is impossible but that he must have recd. the answer to Mr. Erskine’s letter on the orders in Council, which was sent by the same Packet, that carried the copy from me acknowledd. by you to have been recd. within the period stated by Mr. C.  I am unwilling to believe that the speech has been truly given to the public; yet that part of it is substantially almost literally the same in every different report made of it by the English Gazettes.
I believe that in the cases both of Mr. Adams & Mr. Vans Murray, they did not name any Private Secy. in settling their accts; and I presume that you are equally at liberty to obtain that service in the mode you have insinuated.  As well as I remember the charge for secretariship was made simply an item in their accts.
The Presidt. has signified no objection to granting the Passport to  for a trading visit to Brazil; under the circumstances which exacted it.  In general however it is not wished that these indulgences from foreign Govts. should be recd. by our Citizens; being a channel thro’ which favorites may be enlisted agst. their own Country.  The foreign Ministers in the U. S. particularly the Spanish, have turned their commercial licences, as is not doubted, to political as well as lucrative purposes.
For the features in our internal affairs, I refer to the newspapers to be forwarded from Washington, some of which will give you later information from the Northn. & Middle States, than I possess myself
The Wheat Harvest in Maryd. & Southern Ky. is but moderate.  In Pa. N. J. & N. York it is sd. to be fine.  The aggregate crop of Corn will be good; of Tobo. rather scanty.  I cannot speak as to Cotton or Rice.  I remain very truly & respectfully Dr. Sir Yr. obedt. servt.

James Madison

